NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


EARL E. HENRY, P.E.,                   )
                                       )
              Appellant,               )
                                       )
v.                                     )       Case No. 2D18-1866
                                       )
FLORIDA BOARD OF PROFESSIONAL          )
ENGINEERS,                             )
                                       )
              Appellee.                )
                                       )

Opinion filed April 3, 2019.

Appeal from the Florida Board of
Professional
Engineers.

Earl E. Henry, pro se.

John J. Rimes of Florida Engineers
Management Corporation, Tallahassee,
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.